Case 1:17-cr-00027-JPJ-PMS Document 124 Filed 04/15/19 Page 1 of 5 Pageid#: 294




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF VIRGINIA
                                      ABINGDON

 UNITED STATES OF AMERICA                             :      Case No. 1:17-CR-27
                                                      :
 v.                                                   :
                                                      :      GOVERNMENT’S MOTION
 JOEL A. SMITHERS                                     :      FOR RECONSIDERATION OR
                                                      :      CLARIFICATION

        The Government hereby respectfully moves the presiding Magistrate Judge to reconsider

 or clarify the Court’s order of March 29, 2019 that the Government is not allowed to “use” at trial

 any document or information provided to the defense for the first time on March 15, 2019. (Dkt.

 110). The Government submits that, as written, the Order is unintentionally overbroad and could

 unduly limit its examination of witnesses, cross-examination of defense witnesses, and

 presentation of rebuttal evidence; and excludes documents the Government had no duty to

 disclose. The Government requests the Order be amended to either (A) permit individualized

 consideration of particular exhibits and documents at trial, or (B) prohibit the Government from

 introducing into evidence, during its case-in-chief, the previously undisclosed material, unless

 otherwise ordered by the Court.

                                       I.      Background

        On March 15, 2019, the Government disclosed discovery materials pertaining to

 investigations of the defendant by the Virginia Department of Health Professions, after the

 Government uncovered the documents in the files of a now-retired Assistant United States

 Attorney. At that time, the trial date was over six weeks away. See 18 U.S.C. § 3161(c)(2)

 (contemplating trial as quickly as 30 days after indictment). The defendant responded by moving

 to continue the trial, which the Government opposed. (Dkt. 96). The Court heard argument on

 March 22, 2019, during which it observed that some of the substance of the disclosure would have


                                                 1
Case 1:17-cr-00027-JPJ-PMS Document 124 Filed 04/15/19 Page 2 of 5 Pageid#: 295




 been previously known to the defendant, even if he had not shared his knowledge with counsel.

 (See dkt. 103).

        On March 26, 2019, still over a month from trial, the Government provided the defense

 and the Court with a spreadsheet delineating what aspects of the March 15 disclosure—

 approximately one-half, or 2,000 pages—had been previously disclosed. The Court, on March 29,

 2019, denied the motion to continue but ordered that “the Government shall not be allowed to use

 at trial any document or information it provided defense counsel for the first time on March 15,

 2019.” (Dkt. 110 at 2 (emphasis added)).

                                          II.     The Order

        The Government submits the Order is overbroad in important respects. The Order does

 not limit the introduction of documents or exhibits into evidence, but rather forbids entirely their

 “use,” as well as the information therein. One reading of the Order, for instance, could prevent

 the Government from using the documents to ask or formulate questions of witnesses in its case-

 in-chief. It could also prevent the Government from impeaching or cross-examining defense

 witnesses by using or referring to the documents, or from introducing them through defense

 witnesses, or from introducing them during the Government’s rebuttal case. And those restrictions

 could apply even to documents the Government had no duty to disclose under Brady, Giglio, Rule

 16, or the Court’s prior discovery order. See Dkt. 62 (requiring disclosure of only Brady, Giglio,

 and Rule 16 material); Fed. R. Crim. P. 16(a)(1)(E)(ii) (requiring document disclosure if “the

 government intends to use the item in its case-in-chief at trial”).

                                III.    The Government’s Request

        In light of the Order’s overbreadth, the Government requests the Court reconsider its Order,

 strike (or clarify) the terms “use” and “information,” and amend the Order in one of two ways.



                                                   2
Case 1:17-cr-00027-JPJ-PMS Document 124 Filed 04/15/19 Page 3 of 5 Pageid#: 296




 First, the Court could tailor the Order to permit individualized consideration of previously

 undisclosed materials on an as-needed basis at trial. This would reflect the document-specific

 approach embraced by Rule 16(a)(1)(E), and take into consideration that disclosures were made

 over a month-and-half before trial.

        Alternatively, the Court might prohibit the Government from introducing into evidence the

 previously undisclosed documents in its case-in-chief, unless otherwise ordered by the Court. This

 would also be consistent with Rule 16’s reference to the Government’s case-in-chief, and would

 avert unduly hampering the Government’s questioning of its witnesses, its cross-examination of

 defense witnesses, and its rebuttal case.

                                             *      *      *

        For the above reasons, the Government asks that the Court to reconsider (or clarify) the

 Court’s May 29, 2019 Order.

                                                 Respectfully submitted,


                                                 THOMAS T. CULLEN
                                                 United States Attorney

                                                 /s/Randy Ramseyer
                                                 Virginia Bar No. 33837
                                                 Assistant United States Attorney
                                                 U.S. Attorney’s Office
                                                 180 West Main Street, Suite B19
                                                 Abingdon, Virginia 24210
                                                 276-628-4161
                                                 276-628-7399 (fax)
                                                 E-Mail:USAVAW.ECFAbingdon@usdoj.gov

                                                 Cagle Juhan
                                                 District of Columbia Bar No: 1022935
                                                 Assistant United States Attorney
                                                 U.S. Attorney’s Office
                                                 180 West Main Street, Suite B19
                                                 Abingdon, Virginia 24210


                                                    3
Case 1:17-cr-00027-JPJ-PMS Document 124 Filed 04/15/19 Page 4 of 5 Pageid#: 297




                                    276-628-4161
                                    276-628-7399 (fax)
                                    E-Mail:USAVAW.ECFAbingdon@usdoj.gov




                                       4
Case 1:17-cr-00027-JPJ-PMS Document 124 Filed 04/15/19 Page 5 of 5 Pageid#: 298




                               CERTIFICATE OF SERVICE


        I hereby certify that on April 15, 2019, I caused the foregoing to be electronically filed

 with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 to counsel for defendant.



                                                      s/ Randy Ramseyer
                                                      Assistant United States Attorney




                                                  5
